Carley, Judge.
In Central of Ga. R. Co. v. Swindle, 194 Ga. App. 24 (389 SE2d 779) (1989), we affirmed the judgment that was entered on the jury’s verdict in favor of appellee-plaintiff in this Federal Employers’ Liability Act case. However, the Supreme Court granted appellant-defendant’s application for a writ of certiorari and reversed our holding. Central of Ga. R. Co. v. Swindle, 260 Ga. 685 (398 SE2d 365) (1990). Accordingly, the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is hereby reversed.

Judgment reversed.


McMurray, P. J., and Beasley, J., concur.